Title: René-Etienne Henry Vic Gaiault (or Gayault) de Boisbertrand: Memorandum for the American Commissioners, 5 September 1778: résumé
From: Boisbertrand, René-Etienne Henry Vic Gaiault (or Gayault) de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<September 5, 1778, in the third person, in French: At the beginning of May, 1776, Dubourg and Penet asked him to join the U.S. army; he was then a lieutenant colonel in the French cavalry. He would carry dispatches about the ministry’s attitude toward the Americans, Dubourg told him, and be welcomed by Congress; 300 louis would be deposited for him in Paris. He chose two junior officers to accompany him, and soon received a two-year leave. Then Dubourg said the money was not available but that his passage would be repaid in America. Filled with admiration for those who were defying a mighty empire, he accepted.
He and his companions were put to the expense of waiting two months at Nantes for their ship, while Penet assured them that they would be reimbursed. During their wait, at Dubourg’s request, he inspected and reported on some arms furnished by Montieu and La Tuillerie; the weapons were bad, he found, and Penet was being deceived. The deal was cancelled, thereby saving Congress more than £12,000. The party sailed on September 10 in the Hancock and Adams which was captured, strangely enough, by a Rhode Island privateer; his servant and companions were kept on board, while he was sent a prisoner to New Bedford, where the committee released him; he went to Boston, and the authorities paid his way to Philadelphia. Near Morristown he fell in with Gen. Lee’s army, which was in a major crisis, and joined it in hope of being useful; his dispatches he delivered to M. Couleaux, an associate of Penet, to take to Congress. Three days later Boisbertrand was captured with Lee and, wounded as he was, consigned to a frightful prison in New York. Not allowed to send for his servant or baggage, he slept on the floor for two months without blankets or change of clothing, and was fed on short rations of mouldy biscuit and salt pork.
The captain of the privateer put Boisbertrand’s companions on an Irish prize, to be released ashore. But she was retaken; they were confined for a month in a dark cell on Rhode Island, then dispatched to his prison in New York. The party, thus reunited, was sent to England on February 14, 1777, and eventually committed to Forton, whence he escaped on July 23, 1778; the others are still there. It would take a volume to detail their sufferings.
Boisbertrand, back in France, is unemployed; the length of his imprisonment was unknown when his leave ran out and his place was filled. In twenty-nine months since he was first given the dispatches for America he has spent 10,000 livres of his own money, and has lost an equal amount with his French position. He is also forced to replace the costly horses and baggage lost in America. Please take into consideration his zeal and his deprivations. He asks for a brigadier general’s rank in the U.S. army; Gen. Lee assured him that he would obtain it, and he now has even more claim to it. He will leave when ordered, and wishes to establish himself in America.>
